      Case 1:15-cv-00414-NONE-SAB Document 117 Filed 07/29/20 Page 1 of 1



1
2
3
4
5                                    UNITED STATES DISTRICT COURT

6                                   EASTERN DISTRICT OF CALIFORNIA

7    LARRY DONNELL KING, SR.,                          )   Case No.: 1:15-cv-00414-NONE-SAB (PC)
                                                       )
8                     Plaintiff,                       )
                                                       )   ORDER APPROVING PARTIES’ STIPULATION
9             v.                                           TO WITHDRAW PLAINTIFF’S MOTIONS TO
                                                       )   COMPEL
10                                                     )
     M.D. BITER, et al.,
                                                       )   (ECF Nos. 112, 114, 115)
11                    Defendants.                      )
                                                       )
12                                                     )
13            Plaintiff Larry Donnell King, Sr. is appearing in forma pauperis in this civil rights action
14   pursuant to 42 U.S.C. § 1983.
15            On July 28, 2020, the parties filed a stipulation to withdraw Plaintiff’s two motions to compel.
16   (ECF No. 115.) Pursuant to the stipulation, “[a]fter meeting and conferring about the underlying
17   discovery requests, Plaintiff’s counsel accepted Defendants’ counsel’s proposal and Plaintiff agreed to and
18   hereby withdraws his pending motions (ECF Nos. 11[2] and 114).” (ECF No. 115 ¶ 3.)
19            Accordingly, it is HEREBY ORDERED that:
20            1.      The parties’ stipulation filed on July 28, 2020 is approved;
21            2.      Plaintiff’s motions to compel (ECF Nos. 112, 114) are deemed withdrawn; and
22            3.      The hearing set for August 5, 2020 at 10:00 a.m. is VACATED.
23
24   IT IS SO ORDERED.
25
     Dated:        July 28, 2020
26                                                         UNITED STATES MAGISTRATE JUDGE

27
28

                                                           1
